—Judgment, Supreme Court, New York County (Jacqueline Silbermann, J.), entered on or about January 13, 1994, inter alia, denying petitioner’s motions to hold respondent in civil and criminal contempt and for an appointment of a law guardian/forensic psychiatrist, unanimously affirmed, with costs.
On an earlier appeal (187 AD2d 50, appeal dismissed 81 NY2d 1006, lv denied 82 NY2d 654, rearg denied 82 NY2d 803), we affirmed the trial court’s award of permanent and sole custody of the child to respondent along with the sole and exclusive power with respect to him and ordered petitioner’s visitation to be supervised. Thereafter, petitioner father brought on five orders to show cause to, inter alia, hold respondent mother in contempt for purportedly intentionally violating the terms of the custody/visitation order and to again seek the appointment of a law guardian/forensie psyehi*15atrist for the child, who is apparently still suffering the effects of the protracted custody battle. In view of petitioner’s failure to establish that respondent’s conduct was willful and contumacious, the court properly denied petitioner’s request to hold respondent in contempt. Moreover, the court did not err in ruling without holding an evidentiary hearing since no factual dispute existed which could not be resolved on the papers alone (see, Matter of Benny v Benny, 199 AD2d 384, 388).
Furthermore, the court did not abuse its discretion in denying petitioner’s request for the appointment of either a forensic psychiatrist or law guardian (see, Lee v Halayko, 187 AD2d 1001).
We have considered petitioner’s remaining contentions and find them without merit. Concur—Ellerin, J. P., Wallach, Asch, Nardelli and Tom, JJ.